In a habeas corpus proceeding for custody of the two children of the parties, relator appeals from a judgment of the Supreme Court, Suffolk County, entered November 25, 1970, which inter alia awarded custody to respondent. Judgment reversed, on the law and in the interests of justice, without costs, and proceeding remanded to the Special Term for a new trial, before another Judge. In our opinion, the Special Term should not have excluded the father from the proceedings. We therefore think that, in the interests of justice, a new trial should be held, before another Judge. Hopkins, Acting P. J., Martuseello, Shapiro, 'Gulotta and Benjamin, JJ., concur,